State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   518700
________________________________

In the Matter of ALFONSO
   RIZZUTO,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                             __________


     Alfonso Rizzuto, Duryea, Pennsylvania, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Arnold of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the disciplinary determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, and given that petitioner has received all of
                              -2-                  518700

the relief to which he is entitled, the petition is dismissed as
moot (see Matter of Shields v Prack, 131 AD3d 774, 774-775
[2015]; Matter of Proctor v Annucci, 131 AD3d 751 [2015]).

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court